DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive. The Examiner appreciate the Applicant’s time and effort in the compact prosecution of this case. The Amendments to claims 1, 19 and 20 have not put them in condition for allowance. 
The amendment that “a break in the circumference…persists during wear by the user.” Fig. 1A of Kim et al. (‘999) disclose the device when not worn by the used. However, Figs. 1B and 2 show the break (discontinuity) in the device while worn by the user. This amendment would not advance this case to allowance. 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show item 660 as described in the specification in Para. 0087 regarding Figures 19-21.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21-23 recites “a gap between the first end portion and the second end portion.” However, it unclear what the Applicant is referred to as “a gap”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 4, 12-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20160322999).
Kim et al. disclose;
Regarding claim 1:
(in Figs. 1A, 1B, 2-4 and 8) a wearable ring antenna (1) comprising: a ring body member (200) having a circumference for placing around a user's finger (Para. 0058, Lines 4-6), the ring body member (200) having a first end portion and a second end portion (See Figs. 1A and 1B) defining a break in the circumference that persists during wear by the user; an electronic circuit (530) housed within the ring body member (200), the electronic circuit (530) comprising: a sensor unit (Para. 0006, Lines 7-14) to detect inputs made by the user and generate signals based on the inputs (See Fig. 2); an electrical energy storage component (520) to store energy and provide power to the electronic circuit (530); and a communication interface (150) to transmit signals via a communication network (See Fig. 2); wherein the ring body member (200) provides a radio frequency (RF) antenna (100) for the signals transmitted via the communication network (See Fig. 2).
	Regarding claim 2:
the electronic circuit (530) is formed on a flexible printed circuit board (510; Para. 0086, Lines 3-7).
	Regarding claim 4:
	the electrical energy storage component (520) comprises at least one component selected from a group consisting of: a capacitor and a battery (Para. 0026).
	Regarding claim 12:
	an insert member housed (300) within the ring body member (200), the ring body member (200) being formed of a non-conductive material (Para. 0018, Lines 1 -2; Para. 0058, Lines 11 -15), and the insert member being (300) formed of a conductive material (Para. 0073, Lines 4-5).
	Regarding claim 13:
	the break is radial and each of the first end portion and the second end portion are flat in a direction parallel to a longitudinal axis of the ring body member (See Figs. 1A and 1B).
	Regarding claim 14:
	the break is disjointed in a longitudinal direction of the ring body member and each of the first end and the second end are L-shaped.
	Regarding claim 15:
	the ring body member comprises either a circular band shape (See Fig. 1B).
	Regarding claim 19:
	(in Figs. 1A, 1B, 2-4, 8 and 10-16) a method of providing a wearable electronic device (1) comprising: providing an electronic circuit (530) comprising: a sensor unit to detect inputs made by the user and generate signals (See Fig. 2) based on the inputs ((Para. 0006, Lines 7-14); an electrical energy storage component (520) to store energy and provide power to the electronic circuit (530); and a communication interface (150) to transmit signals via a communication network (See Fig. 2); and housing the electronic circuit (530) within a ring body member (200), the ring body member (200) having a circumference for placing around a user’s finger (Para. 0058, Lines 4-6), the ring body member (200) having a first end portion and a second end portion defining a break in the circumference (See Fig. 1 A) that persists during wear of the electronic device by the user, the ring body member (200) capable of providing a radio frequency (RF) antenna (100) for the signals transmitted via the communication network (Para. 0016, Lines 1-4)
	Regarding claim 20:
	a system (in Figs. 1 A, 1B, 2-4, 8 and 10-16) comprising: a computing device (500); and a wearable ring antenna (100) to communicate with the computing device (500) via a communication network, the wearable ring antenna (100) comprising: a ring body member (200) having a circumference for placing around a user’s finger (Para. 0058, Lines 4-6), the ring body member (200) having a first end portion and a second end portion defining a break in the circumference (See Figs. 1A and IB) that persists during wear of the ring body member by the user; and electronic circuit (530) housed within the ring body member (200), the electronic circuit (530) comprising: a sensor unit (Para. 0006, Lines 7-14) to detect inputs made by the user and generate signals based on the inputs (See Fig. 2); an electrical .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160322999) in view of Proud et al. (US 20140245784).
	Regarding claim 3:
	Kim et al. is silent on that the wearable ring antenna further comprising a reinforcement member to increase a stiffness of the wearable ring antenna.
	Proud et al. disclose the wearable ring antenna further comprising a reinforcement member to increase a stiffness of the wearable ring antenna (Para. 0435, Lines 5-10; Para. 0436, Lines 1-4; Para.  0449, Lines 1-5; Para. 0485, Lines 3-10).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the wearable ring antenna to comprise a reinforcement member as taught by Proud et al. into the device of Kim et al. for the benefit of increasing the stiffness of the wearable ring antenna (Para. 0435, Lines 5-10; Para. 0436, Lines 1-4; Para. 0449, Lines 1-5; Para. 0485, Lines 3-10).
	Regarding claim 9:
	Kim et al. is silent on that the signals transmitted by the communication interface have a frequency between 2400 Megahertz (MHz) and 2500 MHz.
	Proud et al. disclose the signals transmitted by the communication interface have a frequency between 2402 Megahertz (MHz) and 2480 MHz (Para. 0202, Lines 8-10).
	Accordingly, it would have been to one ordinary skill in the art at the time the invention was filed to implement the antenna of Kim et al. to operate at frequency 2402 MHz and 2480 MHz as taught by Proud et al. since antennas are sized to perform in a near field and/or far field at a targeted frequency without undue experimentation.
	Regarding claim 16:
	Kim et al. is silent on further comprising a filler member positioned within the break and physically connecting the first end portion and the second end portion.
	Proud et al. disclose the wearable ring antenna further (in Figs. 1A, 1B and 1E) a filler member (12) positioned within the break and physically connecting the first end portion (11) and the second end portion (11).	
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a filler member positioned within the break and physically connecting first 
	Regarding claim 17:
	Kim et al. is silent on that the filler member is formed of a dielectric material.
	Proud et al. disclose the filler (12) within the silicone rubber (Para. 0094, Lines 10-12), a dielectric material (Para. 0396, Lines 3-6).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the materials taught by Proud et al. for implementation in the wearable device of Kim et al. due to their suitability and as materials of choice in industry when retention of initial shape and mechanical strength are desired (Para. 0396, Lines 3-13).
	Regarding claim 18:
	Kim et al. is silent on that the sensor unit includes a button to receive user input.
	Proud et al. disclose that the sensor unit includes a button to receive user input (Para. 0189, Lines 1-8).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a sensor unit to include a button to receive user input as taught by Proud et al. into the wearable device of Kim et al. for the benefit of transmitting signals (Para. 0189, Line 7).
	
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160322999) in view of Micallef (US 20080084138).
	Regarding claim 5:
	Kim et al. is silent on further comprising a piezoelectric harvester unit to harvest energy, the piezoelectric harvester unit communicatively coupled to the electrical energy storage component.
	Micallef discloses (in Figs. 1 and 2) a piezoelectric harvester unit (101) to harvest energy (Para. 0007, Lines 15-18), the piezoelectric harvester unit (101) communicatively coupled to the electrical energy storage component (103; Para. 0019, Lines 5-7).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a piezoelectric harvester unit arrangement as taught by Micallef to harvest energy into the wearable device of Kim et al. for the benefit of supplying power for the antenna device.
	
	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160322999) in view of Samardzija et al. (US 20160218414) and Han (US 20120056792).
	Regarding claim 6:
	Kim et al. is silent on that the RF antenna comprises a dipole antenna that includes the first end portion and the second end portion of the ring body member.
	Samardzija et al. disclose the choice of the type of antenna used in a wearable device can include a dipole and other antennas based on suitability and form factor (Para. 0069, Lines 1-4).
	Accordingly, it would have been an obvious matter of design consideration to implement a dipole, planar inverted-F antenna, a loop antenna, a monopole, a patch antenna, a slot antenna, or any other suitable type of antenna (Para. 0069, Lines 2-4) especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
	Kim as modified do not explicitly disclose that a dipole antenna that includes the first end portion and the second end portion of the ring body member.
	Han disclose (in Figs. 2, 3) a dipole antenna (40) that includes the first end portion (52) and the second end portion (52) of a body member (50).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a dipole antenna structure as shown in Han into the modified device of Kim for the benefit of receiving and transmitting balanced signal as known by in the dipole antenna design art. 
	Regarding claim 7:
	Kim et al. is silent on the RF antenna comprises a matched dipole antenna.
Samardzija et al. disclose the RF antenna comprises a matched dipole antenna (Para. 0061, Lines 3-7; Para. 0063, Lines 1-4).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement an impedance matching circuitry with the antenna as taught by Samardzija et al. into the wearable antenna device of Kim et al. for the benefit of ensuring desired antenna resonances are produced (Para. 0061, Lines 5-7).

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160322999) in view of Palevsky et al. (US 20140145891).
	Regarding claim 10:
	Kim et al. is silent on that the signals transmitted by the communication interface have at least one frequency selected from a group consisting of: 100 MHz, 200 MHz, 300 MHz, 400 MHz, 800 MHz, and 900 MHz.
	Palevsky et al. disclose antennas are sized to be selected for operation at any frequency in the RF frequency range (Para. 0048).
	Accordingly, it would have been a matter of design consideration to design an antenna to operate at least in one of the frequencies: 100 MHz, 200 MHz, 300 MHz, 400 MHz, 800 MHz, and 900 MHz since antenna sizes are selected to resonate at particular frequencies, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160322999) in view of Song et al. (US 20140378113).
	Regarding claim 11:
	Kim et al. is silent on that the ring body member is formed of a conductive material.
	Song et al. disclose (in Figs. 2-3) the ring body member (200) is formed of a conductive material (Para. 0075, Lines 3-5).
	Accordingly, it would have been an obvious matter of design consideration to make the ring body member a conductive material as taught Song et al. in the wearable device of Kim et al. due to its suitability make more efficient use of various applications (Para. 0140, Line 3), especially since .

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160322999) in view of Choi et al. (US 20180294844).
Regarding claim 21:
Kim et al. is silent on that the defined break in the circumference of the ring body member includes a gap between the first end portion and the second end portion such that at least a portion of the gap is parallel to a longitudinal axis of the ring body member.
Choi et al. disclose (in Fig. 13) the defined break (between the ends of 202a and 202b) in the circumference of the ring body member (202) includes a gap (219) between the first end portion (216) and the second end portion (220) such that at least a portion of the gap (219) is parallel to a longitudinal axis of the ring body member (202).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the break with the gap as taught by Choi et al. into the device of Kim et al. for the benefit of connecting the antenna structure of the first band and the antenna structure of the second band to each other through various fastening structures of the first and second bands (Para. 0014, Lines 4-6).
	Regarding claim 22:
	Kim et al. is silent on that the defined break in the circumference of the ring body member includes a gap between the first end portion and the second end portion such that at least a portion of the gap is parallel to a longitudinal axis of the ring body member.
Choi et al. disclose (in Fig. 13) the defined break (between the ends of 202a and 202b) in the circumference of the ring body member (202) includes a gap (219) between the first end portion (216) and the second end portion (220) such that at least a portion of the gap (219) is parallel to a longitudinal axis of the ring body member (202).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the break with the gap as taught by Choi et al. into the device of Kim et al. for the 
	Regarding claim 23:
	Kim et al. is silent on that defining the break in the circumference of the ring body member includes defining a gap between the first end portion and the second end portion such that at least a portion of the defined gap is parallel to a longitudinal axis of the ring body member.
	Choi et al. disclose (in Fig. 13) defining the break (between the ends of 202a and 202b) in the circumference of the ring body member (202) includes defining a gap (219) between the first end portion (216) and the second end portion (220) such that at least a portion of the defined gap (219) is parallel to a longitudinal axis of the ring body member (202).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the break with the gap as taught by Choi et al. into the device of Kim et al. for the benefit of connecting the antenna structure of the first band and the antenna structure of the second band to each other through various fastening structures of the first and second bands (Para. 0014, Lines 4-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845